PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
  Alexandria, VA 22313-1450
  www.uspto.gov



MCGINN INTELLECTUAL PROPERTY LAW GROUP, PLLC8321 OLD COURTHOUSE ROADSUITE 200VIENNA VIRGINIA 22182-3817


In re Application of Sasaki et al.
Appl. No.: 16/042,095
Filed: July 23, 2018
Attorney Docket No.: PTMRW-12074US-CON-CON
For: GA2O3 SEMICONDUCTOR ELEMENT


:
:
:
:
:




DECISION ON PETITION
UNDER 37 CFR 1.181




This is a decision on the petition filed February 18, 2022 under 37 CFR 1.181 requesting a new Office Action restarting the period for reply. 

The petition is GRANTED.

In accordance with MPEP § 710.06, petitions to reset a period for reply may be granted due to late receipt of an Office Action. Here, Petitioner has provided a sufficient showing in Exhibits A-F of the petition that evince Petitioner did not receive a copy of the Office Action mailed January 13, 2022. Because Petitioner has not received the Office Action, a new action will be mailed and the time period for reply reset in accordance with the mailing date of the new Office Action.

This decision will be forwarded to the Examiner for further action consistent with this decision.

Any questions regarding this decision should be directed to Brett Feeney, Supervisory Patent Examiner, at 571-270-5484.

/JOSEPH THOMAS/___________________________________
Joseph Thomas, Director
Patent Examining Technology Center TC 2800

JT/bf:ds